Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments and Amendments
Amendments and Arguments provided on 06/15/2022 have been fully considered. 
The amendments to the specifications overcome the objections to the specification.
The arguments regarding the drawings are not found persuasive. The applicant has cited ¶ 103 of the specification which recites similar language to that of the claim. However, under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. The applicant provides “the feature of claim 4 is supported by the description, and is clearly understood without showing in the drawings.” The Office respectfully disagrees. Every feature of the claim must be clearly understood from the description, however, additionally, the drawings must show every feature of the invention specified in the claims.
While the arguments regarding the amendments to the claims are found persuasive, a new search has been performed according to such new limitations based on which the application is not found to be placed in a condition for allowance. The following Action provides further details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth resistor of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13 are rejected 103 as being unpatentable over Kim et al., US 2010/0117937 A1, hereinafter “Kim”, in view of Song et al., US 2018/0151112 A1, hereinafter “Song”.
	Regarding claim 1, Kim teaches an electroluminescence display device (¶ 19-21) comprising: a display panel (fig. 1, element 102, ¶ 19) comprising a pixel driving circuit (fig. 2, driving circuit 122, ¶ 21; also, either or both of data and gate drivers 104 and 106 are such drivers) and a light emitting element (fig. 2, ¶ 21); a power supply circuit (fig. 1 and 3, elements 110 and 112 constitute such a power supply circuit, ¶ 31-32) for generating a logic voltage to be applied to the pixel driving circuit (per ¶ 41, VDD which is one logic voltage provided by the power supply circuit in fig. 1, to the gate driver, which causes the gate driver to generate another logic voltage GL); and a timing controller (fig. 2, element 108) for supplying a voltage control signal to the power supply circuit (see fig. 3, voltage control signal), wherein the power supply circuit comprises a power integrated circuit (IC) (fig. 3, element 118, ¶ 33), a booster circuit (fig. 3, L1, C1, D1 and C constitute such a booster circuit per ¶ 33), and a voltage regulator (fig. 3, element 112, ¶ 32; the voltage divider is such a regulator).
	Kim does not teach that the pixel driving circuit comprises a sensing transistor for sensing a threshold voltage of the light emitting element, and a level of a voltage applied to a gate electrode of the sensing transistor in a period for sensing the threshold voltage of the light emitting element is different from a level of the voltage applied to the gate electrode of the sensing transistor in other period.
	Song, however, teaches that the pixel driving circuit comprises a sensing transistor (fig. 8, ST2, ¶ 106) for sensing a threshold voltage of the light emitting element (¶ 45), and a level of a voltage applied to a gate electrode of the sensing transistor in a period for sensing the threshold voltage of the light emitting element is different from a level of the voltage applied to the gate electrode of the sensing transistor in other period (fig. 11, see the levels of SCAN2 which the voltage applied to the gate of ST2. Per ¶ 105-106 and fig. 11 the level of SCAN2 is different in periods 1 and 2 than other periods before period 1 and after period 2).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107: “it is possible to sense the degradation of the OLED even in a PMOS pixel structure. Furthermore, because the threshold voltage of the OLED is sensed through the data line instead of a sensing line of a sharing structure, the OLED can be directly sensed. In particular, in another sensing drive operation according to the embodiment, because characteristics of the OLED are sensed in a state of turning off the driving TFT DT, an electrical characteristic value of the driving TFT DT is not reflected in a sensing value of the characteristics of the OLED. As a result, embodiments can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”

	Regarding claim 2, Kim teaches that the voltage regulator comprises a plurality of resistors (fig. 3, R1-R3) and a transistor (SW2), and wherein the transistor is controlled by the voltage control signal (see fig. 3, ¶ 39-40) and connected between node X (fig. 3, node between R2 and R1) and node Y (ground terminal).

	Regarding claim 3, Kim teaches that the plurality of resistors comprises a first resistor, a second resistor, and a third resistor (see fig. 3,  R1-R3 respectively), wherein one terminal of the first resistor and one terminal of the second resistor share the node X and are connected in series (one terminal of R1 and R2 share node X which is provided as a feedback voltage), and the other terminal of the second resistor is connected to a ground terminal (the other terminal of R2 is connected to ground through R3 and/or SW2), and the other terminal of the first resistor and one terminal of the third resistor are connected to a line to which the logic voltage is supplied (one terminal of R1 is connected to Vout which supplied the logic voltage and one terminal of R3 is also connected to the same terminal through R2 and R1), and wherein the transistor is connected between the other terminal of the third resistor and the node X (SW2 is connected between ground and connection of R2 and R3 which is between node X and ground).

	Regarding claim 5, Kim teaches a feedback line for feeding back a voltage at the node X to the power IC (fig. 3, see connection of node X to FB input of the power IC 118, ¶ 42).

	Regarding claim 6, Kim does not teach that the pixel driving circuit is connected to an anode of the light emitting element.
	Song, however, clearly teaches that a pixel driving circuit is connected to an anode of the light emitting element (see such a connection in fig. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches a pixel circuit for sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107: “it is possible to sense the degradation of the OLED even in a PMOS pixel structure. Furthermore, because the threshold voltage of the OLED is sensed through the data line instead of a sensing line of a sharing structure, the OLED can be directly sensed. In particular, in another sensing drive operation according to the embodiment, because characteristics of the OLED are sensed in a state of turning off the driving TFT DT, an electrical characteristic value of the driving TFT DT is not reflected in a sensing value of the characteristics of the OLED. As a result, embodiments can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”

	Regarding claim 7, Kim does not teach that the sensing transistor is controlled by the logic voltage.
	Song, however, teaches that the sensing transistor is controlled by the logic voltage (see logic voltage SCAN2 which controls ST2, ¶ 44, fig. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches a pixel circuit for sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107: “it is possible to sense the degradation of the OLED even in a PMOS pixel structure. Furthermore, because the threshold voltage of the OLED is sensed through the data line instead of a sensing line of a sharing structure, the OLED can be directly sensed. In particular, in another sensing drive operation according to the embodiment, because characteristics of the OLED are sensed in a state of turning off the driving TFT DT, an electrical characteristic value of the driving TFT DT is not reflected in a sensing value of the characteristics of the OLED. As a result, embodiments can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”

	Regarding claim 8, Kim teaches that the display panel is driven through normal operation (see fig. 4, the emission interval) and sensing operation (third period in fig. 4 is a sensing period per ¶ 50), and when in the normal operation a first logic voltage is supplied from the power supply circuit to the display panel (see VDD_2), and when in the sensing operation a second logic voltage is supplied from the power supply circuit to the display panel (see VDD_1), the first logic voltage and the second logic voltage being different from each other (see fig. 4).

	Regarding claim 9, Kim teaches that the display panel further comprises a gate driver (fig. 1, element 104), and the logic voltage is supplied to the gate driver (fig. 1, VDD is provided to the gate driver).

	Regarding claim 10, Kim teaches that the logic voltage is a gate high voltage (see fig. 4, wherein both VDD and Scan signals include gate high voltages).

	Regarding claim 11, Kim does not teach that the level of the voltage applied to the gate electrode of the sensing transistor in the period for sensing the threshold voltage of the light emitting element is lower than the level of the voltage applied to the gate electrode of the sensing transistor in other period.
	Song, however, teaches that the level of the voltage applied to the gate electrode of the sensing transistor in the period for sensing the threshold voltage of the light emitting element is lower than the level of the voltage applied to the gate electrode of the sensing transistor in other period (see fig. 11, ¶ 106; SCAN2 is at a low level during the sensing period and goes high in another proceeding period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches a pixel circuit for sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107: “it is possible to sense the degradation of the OLED even in a PMOS pixel structure. Furthermore, because the threshold voltage of the OLED is sensed through the data line instead of a sensing line of a sharing structure, the OLED can be directly sensed. In particular, in another sensing drive operation according to the embodiment, because characteristics of the OLED are sensed in a state of turning off the driving TFT DT, an electrical characteristic value of the driving TFT DT is not reflected in a sensing value of the characteristics of the OLED. As a result, embodiments can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”

	Regarding claim 12, Kim does not teach that the level of the voltage applied to the gate electrode of the sensing transistor in the period for sensing the threshold voltage of the light emitting element is a level adjusted from the level of the voltage applied to the gate electrode of the sensing transistor in other period for reducing a leakage current through the sensing transistor.
	Song, however, teaches that the level of the voltage applied to the gate electrode of the sensing transistor in the period for sensing the threshold voltage of the light emitting element is a level adjusted from the level of the voltage applied to the gate electrode of the sensing transistor in other period for reducing a leakage current through the sensing transistor (fig. 11, ¶ 106-107; note that scan1 is off during the sensing period while scan2 is at an on level. Per ¶ 107, per such a configuration “because characteristics of the OLED are sensed in a state of turning off the driving TFT DT, an electrical characteristic value of the driving TFT DT is not reflected in a sensing value of the characteristics of the OLED.” In other words, leakage current through the sensing transistor is reduced by turning off the driving transistor).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches a pixel circuit for sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107 such a configuration “can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”

	Regarding claim 13, Kim does not teach that the sensing transistor is connected to an anode of the light emitting element.
	Song clearly teaches that the sensing transistor is connected to an anode of the light emitting element (see fig. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song. Both references teach pixels circuits for display device and Song further teaches a pixel circuit for sensing the degradation of the OLED element. One would have been motivated to make such a combination since Song teaches in ¶ 107 such a configuration “can enhance the accuracy and reliability of sensing for the electrical characteristics of an OLED.”	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song, as applied above, further in view of Higashi et al., US 2014/0002438 A1, hereinafter “Higashi”.
	Regarding claim 4, Kim and Song do not teach that the voltage regulator further comprises a fourth resistor connected to a gate electrode of the transistor.
	Higashi, however, teaches in fig. 6 and ¶ 49 that a resistor may be connected to a gate electrode of a transistor.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Song, as applied above, further in view of Higashi. Kim teaches a transistor for controlling the output voltage levels of a power supply and Higashi teaches that a resistor may be connected to the gate electrode of such a transistor in order to filter out unwanted signals. As such, one would have been motivated to make such a combination in order to clear the signal at the gate of the transistor, thereby ensuring the reliability of the operation of the transistor.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621